DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments are moot in view of the new grounds of rejection necessitated by claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al.1 and further in view of Chukka et al.2
With regard to claim 1, Cong et al. teach staining a plurality of cells with a membrane stain to generate a membrane-stained sample (see ¶¶ 31, 34, 36: staining the cells to render visible membrane or tubulin which are shape indicative markers);
generating a first fluorescence image of at least a portion of the membrane-stained sample (see ¶¶ 40, 51, fig. 2-204: obtaining image stained to render visible shape indicative markers such as membrane or tubulin);
converting the first fluorescence image into binary, thereby generating a binary image (see fig. 2-208, ¶ 51: thresholding the cell shape indicative marker image to generate a binary image);
detecting cell boundaries of the plurality of cells in the binary image and generating one or more membrane labels based on the cell boundaries, thereby generating a membrane-segmented label image (see ¶¶ 39, 51-53, fig. 5-508: detecting cell boundaries in the binary image to identify or label one or more tubulin or membrane structures or other shape indicative markers); 
staining the plurality of cells with a nuclear stain to generate a nuclear-stained sample and generating a second fluorescence image of at least a portion of the nuclear-stained sample (see ¶¶ 35-36, 40, 46: cells stained with a nuclear stain to render visible the nucleus and obtaining an image);
performing nuclear seed detection on the second fluorescence image by locating nuclei of the plurality of cells using the nuclear stain and generating one or more nucleus labels based on the nuclear seed detection (see fig. 5-502, 504, ¶¶ 46-48: nuclear seeds or peaks detected with the use of nuclear stain and one or more nuclei are identified or labeled);
segmenting the plurality of cells in at least one of the first fluorescence image or the second fluorescence image based on the membrane labels and the nuclear labels (see ¶¶ 55-57, fig. 2-210, fig. 5-512: watershed segmentation of the original first image based on correspondences between the identified or labeled tubulin or membrane structures in the first image and the identified or labeled nuclei in the second image);
labeling the plurality of cells in at least one of the first fluorescence image or the second fluorescence image to generate a labeled fluorescence image; and displaying the labeled fluorescence image (see ¶¶ 57-58, fig. 5-514, 516: identifying or labeling cells by performing watershed segmentation in order to elucidate cell boundaries using information from the first and second segmented images).
It should be noted that Cong et al. explicitly teach that the second cell shape indicate marker image maybe of makers such as tubulin or membrane components, which elucidate the cell boundaries or shape. See ¶ 31. However, Cong et al. discusses the exemplary embodiment of tubulin stained image. Because Cong et al. explicitly teach membrane stained image as an alternative, it can be said that Cong et al. anticipates the claimed invention, or in the alternative, renders obvious the claimed membrane stained image. 
Cong et al. fail to explicitly teach responsive to identifying one or more incorrect membrane labels, correcting the membrane labels, however Chukka et al. teach the missing features (see fig. 3a, 3c, ¶¶ 171-173, 38-40: filtering out false membrane detections based on information of nuclei in the other image; refining the membrane masks).
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of refining or correcting the detections of cell membranes based on whether they enclose a nuclei as taught by Chukka et al. into the configuration of Cong et al. yielding predictable and more reliable membrane segmentation results. 
With regard to claim 2, Cong et al. teach wherein the membrane stain exhibits a different color than the nuclear stain. See ¶ 34: different colored dyes for different cellular components. 
With regard to claim 3, Cong et al. teach wherein the plurality of cells are comprised in a tissue sample. See fig. 4c, 5. 
With regard to claim 8, Cong et al. teach wherein labeling the plurality of cells further comprises performing masked watershed segmentation. See fig. 2-210, ¶¶ 56-57: watershed segmentation. s
With regard to claims 9-11 and 17-19, see discussion of corresponding claims 1-3. 
With regard to claim 16, see claim 8. 

Claims 4-5, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. in view of Chukka et al. and further in view of Steyer et al.3
With regard to claim 4, Cong et al. teach wherein detecting the cell boundaries further comprises performing see ¶ 51, fig. 2-208: thresholding; ¶¶ 31, 64: skeletonization). But Cong et al. fail to explicitly teach hysteresis thresholding. However, Steyer et al. teach the missing features. See p. 5 ¶ 4: hysteresis thresholding. Steyer et al. further teach detecting cell boundaries using connected component labeling, as stipulated by claim 5. See p. 5 ¶ 4: connected component analysis. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known hysteresis thresholding followed by connected component labeling as taught by Steyer et al. into the configuration of Cong et al. as a substitute or in addition to the segmentation algorithm in Cong et al. in order enhance the segmentation of cellular components. 
With regards to claims 12-13 and 20, see corresponding claims 4-5.
Claims 6-7, 14-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. in view of Chukka et al. and further in view of Al-Kofahi et al.4
	With regard to claim 6, Cong et al. fail to explicitly teach wherein performing nuclear seed detection further comprises computing a Laplacian of the nuclear stain in the second fluorescence image, wherein peaks of the Laplacian indicate nuclear seeds, however Al-Kofahi et al. teach the missing features. See ¶¶ 54, 59: laplacian nuclear detection. Al-Kofahi et al. further teach performing nuclear seed detection further comprises detecting nuclear seeds by applying a trained machine-learning technique, as stipulated by claim 7. See fig. 5, ¶ 59: deep learning for nuclei detection.
	One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of nuclei detecting using Laplacian techniques and deep machine learning into the configuration of Cong et al. as a substitute or in addition to the segmentation algorithm in Cong et al. in order enhance the segmentation of cellular or nuclei components. 
	With regards to claims 14-15 and 21,  see corresponding claims 6-7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2002/0154798.
        2 US Publication No. 2017/0103521.
        3 Steyer, Grant J., et al. "Cryo-imaging of fluorescently labeled single cells in a mouse." Medical Imaging 2009: Biomedical Applications in Molecular, Structural, and Functional Imaging. Vol. 7262. International Society for Optics and Photonics, 2009.
        4 US Publication No.